                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF M ARYLAND


A YA NA A N DR EW S,Parent& N ext
Friend ofS.H .,a m inor,

             Plaintiftl
                                           *
                                                   CivilNo.P.lM 19-706

BOARD OF EDUCATION OF PRINCE               *
GEORGE'S COUNTY,etal.,                     *
                                           *
             Defendants.                   *
*     *                      *                     *     *     *


M O NIC A H AR LEY ,Parent& N ext          *
Friend ofD.W .,a m inor,                   *
                                           *
            Plaintiff,                     *
                                           *
M.                                                 CivilNo.P.lM 19-709

BOARD OF EDUCATION O F PRINCE              *
GEORGE'S COUNTY,etal.,
                                           *
            Defendants.
      *     *        *       *    *    *                             *


JA NE DO E #12,lndividually and asParent *
& NextFriend ofJOIIN DOE #9,a m inor, *
                                           *
            làlaitktiffs,
                                           +       CivilNo.PJM 19-1307

PRIN CE GEORGE'S COIJNTY BOARD
O F EDU C ATIO N ,etJ/.,

            Defendants.                    *


*     *     *       *                          *                         *   *
JANE DO E #13,Individually and asParent *
& NextFriend ofJOHN DOE #10,am inor, *
                                               #
               Plaintiffs,                     *
                                               *
                                               *
                                                           CivilNo.PJM 19-1314
                                               *
PRINCE GEORGE'S COUNTY BOARD                   *
OF EDUCATION,e/al.,                            #

               Defendants.
*              +      +       +       *                           #      *


JOHN DOE #7 AND JANE DOE #11,              *
Individually and as Parents & N extFriends *
ofJOH N DO E #8,a minor,                   *

               Plaintiffs,

                                                          CivilN o.P,:M 19-1368
                                               *
PRINCE GEORGE'S COUNTY BOARD
O F EDU CATIO N,e/al.,

              D efendants.


                                  M EM O R AN DU M O PIN IO N

       This M em orandllm Opinion applies to tive separate civil cases, allof which concem

DefendantDeonteCarraway'salleged sexualadswithminorchildren whileemployedatSylvania

W oodsElementary School.ln separate crim inalproceedingsinfederaland statecourt, Carraway

pled guilty to crimesincluding child sex abuse,and isnow incarcerated in federalprison.

       These fve civilsuits are brought by the parents and next friends of m inor children

Carraway issaid to have hnrmed and by the chil/ en themselves.N otably,there aze atleastnine

sim ilarcasesinvolving Carraway in theCircuitCourtforPrinceGeorge'sCounty thathavebeen

consolidated forthe purpose ofthe state proceedings.The casespresently beforethisCourtwere
originally before the Circuit Court for Prince George's County, but were removed here by

DefendantPrinceGeorge'sCouptyBoardofEducationtG% oardofEducation'l.lPlaintiffsineach
ofthe tsve caseshave fled M otionsto Remand to state courtand the Board ofEducation has

responded.Them otionsarefully briefed,and noheming isnecessazy. SeeLoc.R.105.6.

        Forthefollowingreasons,theM otionstoRem and areGRANTED astoCiv. No.PJM 19-

1307,Civ.No.PJM 19-1314,and Civ.No.PJM 19-1368 and DENIED asto Civ. No.PJM 19-

706 and Civ.No.PJM 19-709.

a. Removaland Remand

        G enerally,a defendantm ay rem ove to federalcourtany civilaction broughtin state court

ifthe federalcourtwould have had originaljurisdiction.28 U.S.C.j 1441(a).Here federal
jurisdictionisproperlygroundedinfederalquestionjmisdiction,28U.S.C.j1331,sinceeachof
the casesindudesatleastoneclaim underfederallaw.2Accordingly, none ofthe Parties disputt

thatthisCourthaspropersubjectmatterjtlrisdiction.
        The Plaintiffs in allfive cases do,however,claim thattheirrespective cases should be

rem anded becauseofaproceduraldefectintherem ovalprocess.M orespecitically,theyclaim that

theBoard ofEducation failedto obtain Cm away'sconsentfortherem ovalandthereforefailedto

complywiththerequirementthatç1Ea1lldefendantswhohavebeenproperlyjoinedandservedmust
joininorconsenttotheremovaloftheaction.''28U.S.C.j 1446(b)(2)(A);seealsoHarfordFire
Ins.Co.v.HarleysvilleM ut.Ins.Co.,736F.3d255,259(4thCir.2013)(&çTheSupremeCourthas

construedthesestatutestorequirea11defendantsinacasetojoininorconsenttoremoval,creating


1Each ofthefivecasesnametheBoard ofEducationand Carraway asdefendants.Civ. No.PJM 19-1307,Civ.No.
PJM 19-1314,andCiv.No.PJM 19-1368alsonam eSylvaniaW oodsElem entary SchoolPrincipalM ichelleW illiam s.
Furthermore,Civ.No.PJM 19-1368 also namesthe CityofGlenarden,Glenreed AffordableLLC,and Community
ServicesFoundation Corporationasdefendants.In Civ.No.PJM 19-1368,theCity ofG lenarden tiledtheNoticeof
'
RemovalonbehalfofDefendantsin thatcase.
2Eachcasecontainsatleastonecountunder20 U.S.C.j1681,etseq.,42U.S.   C.j1983,or18U.S.C.2252A.
 the so-called trtzleofunanim ity.'').Indeed,thePartiesagreethatCarrawaydidnotconsenttothe

rem oval.3

         Instead,the Board of Education argues thatCarraway need notconsentto the removal

because he isa tinominalparty''and istherefore excepted from the generalrequirem entthata1l

defendantsmustjoinintheremoval.TheCourtdisagrees.
         Determirling whether a party is nom inal is a straightforward inquiry based upon the

particularfactsofthe case and focused on whetherthenon-consenting party, e.g.Carraway,has

an interestin theoutcomeofthe case.HarfordFire,736 F.3dat260-61.Moreover,theFourth
Circuithasadvised thatGttheword nom inalshouldbetaken to mean whata good dictionary says

itshouldm ean:çtrifling'ortexisting innnmeonly.'''f#., 260(ci
                                                            tingBlack'sLaw Dictionary1148
(9th ed.2009)).ClearlyCarrawayisnotanominalparty.Heisallegedlytheprimarywrongdoer,
a centralfigure in each ofthe cases,and potentially subjectto substantialmoneyjudgments.
Accordingly,theremovalin each case wasprocedurally defective.

b. Cases Civ.N o.PJM 19-1307,Civ.N o.PJM 19-1314,and Civ. No.PJM 19-1368

        Fortltisreason/andsincetheMotionstoRemafldweretimelyfiledinCiv.No.PJM 19-
1307,Civ.N o.PJM 19-1314,and Civ.N o.PJM 19-1368,5theM otionsto Remand in these cases

are G R ANTED .




3CounselfortheBoardofEducationsoughtCarraway'sconsentforremovalonNovember21,20l8,andsubsequently
on April 17,20l9.However,Carraway,then incarcerated in federalprison,refused to pm icipate in each ofthe
requested phonecalls.See,e.g.,Civ.No.PJM -19-l368,ECFNo.1-14.
4Plaintiffsin thesethree casesalso seek to rem and on abstention p ounds. However,there isno need to address
abstention asto thesecases.
5InCiv. No.PJM 19-1307,the Board ofEducation tiled itsNoticeofRemovalonM ay 3, 2019,and Plaintiffstiled
theirM otion to Remand on May 29!2019.In Civ.No.PJM 19-13l4,the Board ofEducation 5led itsNotice of
Removalon May 3,2019,andPlaintlffstiled theirMotion to Remand on M ay 28,2019. In Civ.N o.PJM 19-1368,
theBoard ofEducationtiled itsN oticeofRem ovalon M ay 9, 2019,and Plaintiffstiled theirMotion to Remand on
June 4,2019.
c. Cases Civ.No.PJM 19-706and Civ No.PJM 19-709
                                      .




       On the otherhand,the M otionsto Remand in Civ. No.PJM 19-706 and Civ.No.PJM 19-

709 werenottimely fled.

       Title28U.S.C.j 1447(c),which govemstheprocedureafterremoval,states:tûA motion
toremandthecaseonthebasisofanydefectotherthanlackofsubjectmatterjurisdictionmustbe
madewithin30daysaierthetilingofthenoticeofremovalundersection1446(a).''TheGçgfjailure
ofa11defendantstojoin in the removalpetition doesnotimplicatethe court'ssubjectmatter
jurisdiction.Rather,itismerelyanerrorin theremovalprocess.Asaresult,aplaintiffwhofails
tomakeatimelyobjection waivestheobjection.''Paynecxrel.Estateofcalzada v.Brake,439
F.3d l98,203 (4thCir.2006).Courtsmuststrictly adhereto this30-day deadline Almutairiv.
                                                                              .



JohnsHopkinsHea1th Sys.Corp., 2016W L 97835(D.Md.2016).

       The Board ofEducation filed itsNotice ofRemovalin both ofthese cases on M arch 6,

2019,and therespectivePlaintiffsdid nottileaM otion to Remand untilJune24, 2019,m ore than

30dayslater.Even though theCourtinvited Plaintiffsto fileM otionsto Remand, Plaintiffswere

already outoftime.Thus,by failing to file forrem and within 30 days, Plaintiffs,and for that

matler,Carraway,waivedtheirrightto seek remandand acceptedthejurisdiction ofthefederal
court.SeeJ'tzyad,439F.3d 198,203-204(4thCir.2006);SeealsoMillerexrel.EstateofDimasv       .




MorochoBrother'sConst,Inc.,2004W L 727040(M .D.N.C.2004)(sàtingplaintiffs,aswellas
defendants who did notconsentto the rem oval, waived theirrightto rem and by nottiling for

removalwithin 18U.S.C.j 1447(c)'s30-daydeadline).
        Thus,even though theremovalwasprocedurally defective,sincetheM otionsto Rem and

werenottimely fled in Civ.No.PJM 19-706 and Civ.No.PJM 19-709,6theM otionsto Remand

in these casesare DEN IED .

        Separate Orders willISSU E.                                        1          ..
                                                               ')          ?       ,--
                                                          /
                                                                   e.'#     /îW
                                                               4.rv'       î.
                                                                          ''
                                                           -
                                                               '     /s/
                                                            ETER J.M ESSITTE
                                                     U   TE STA TES DISTR ICT JUD G E

Septem ber 9,2019




6Plaintiffsalsoseektoremandonabstentionpounds.However,federalcourtsmayremandacasebasedonabstention
principlesonlywherethereliefbeingsoughtisequitableordeclaratory.SeeQuackenbushv.Allstatelns.Co.,517
U.S.706,7l9(1996).Accordingly,becausePlaintiffsinthesecasesonlyseekmoneydamages,theCourtmaynot
rem and onthebasisofabstention.
                                                6
